Citation Nr: 0608846	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-20 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from April 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board advanced this case on the docket.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records (SMRs) are unavailable, 
having been destroyed in a fire.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (when SMRs are presumed destroyed, the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit- of-the-doubt rule is 
heightened); see also Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In his June 2004 Substantive Appeal, VA Form 9, the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is commonly 
referred to as a travel Board hearing.  See 38 C.F.R. 
§§ 20.703, 20.704 (2005).  

In June 2004 the RO wrote the veteran and informed him that 
it might be many months before a travel Board hearing could 
be conducted.  He was given the option of withdrawing his 
request for a travel Board hearing.  He did not respond to 
that letter but in an April 2005 letter he indicated that due 
to his age "time is of essence."  Also, in June 20005 he 
indicated that he did not have any further evidence or 
information to submit in regards to his appeal.  

However, the veteran never explicitly waived his right to a 
travel Board hearing.  So one must be scheduled.  

The Board also notes, parenthetically, that the RO never 
requested the postservice records of Dr. Bukachevsky whose 
April 1996 chart note indicates that the veteran had been 
referred by a Dr. Famularo for, in part, hearing loss, and he 
had a significant noise exposure working in the construction 
business.  

Also, the records of Dr. Famularo were never requested nor 
was the veteran ever afforded a VA examination for the 
purpose of determining whether any current bilateral hearing 
loss or tinnitus was related in any way to the veteran's 
military service, which is particularly significant in light 
of the absence of the veteran's SMRs.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


